Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Robbins, J.), rendered November 19, 2013, convicting him of robbery in the second degree (two counts), robbery in the third degree (two counts), petit larceny (two counts), and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the second and third degrees and petit larceny beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Mastro, J.P., Chambers, Roman and LaSalle, JJ., concur.